Exhibit 10.20
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into effective as of
March 23, 2009 (the “Effective Date”), by and between The Shaw Group Inc., a
Louisiana corporation (collectively with its affiliates and subsidiaries
hereinafter referred to as, the “Company”), and Frederick W. Buckman
(“Employee”). The Company and Employee may hereinafter be referred to,
individually, as a “Party” and, collectively, as the “Parties”.
     WHEREAS, the Company and Employee desire to enter into an employment
relationship.
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:
     1. Employment. The Company hereby employs Employee, and Employee hereby
accepts employment by the Company, on the terms and conditions set forth in this
Agreement.
     2. Term of Employment. Subject to the provisions for earlier termination
provided in this Agreement, the term of this Agreement (the “Term”) shall be two
years commencing on the Effective Date and shall be automatically renewed on
each day following the Effective Date so that on any given day the unexpired
portion of the Term shall be two years. Notwithstanding the foregoing provision,
at any time after the Effective Date, the Company or Employee may give written
notice to the other Party that the Term shall not be further renewed from and
after a subsequent date specified in such notice (the “fixed term date”), in
which event

 



--------------------------------------------------------------------------------



 



the Term shall become fixed, and this Agreement shall terminate on the second
anniversary of such fixed term date.
     3. Employee’s Duties.
          (a) During the Term, Employee shall serve as the President of the
Power Group of the Company, or such other similar position(s) as the Parties may
mutually agree, with such duties and responsibilities as may from time to time
be assigned to him by the Board of Directors of the Company (the “Board”) or the
Chief Executive Officer of the Company, provided that such duties and
responsibilities are comparable to the customary duties and responsibilities of
such position(s).
          (b) Employee agrees to devote Employee’s full attention and time
during normal business hours to the business and affairs of the Company and to
use reasonable best efforts to perform faithfully and efficiently Employee’s
duties and responsibilities. Employee shall not, either directly or indirectly,
enter into any business or employment with or for any Person (defined below)
other than the Company during the Term; provided, however, that Employee shall
not be prohibited from making financial investments in any other company or
business or from serving on the board of directors of any other company, subject
in each case to the provisions set forth in the Nonsolicitation and Noncompete
Agreement (defined below) and the Company’s Code of Conduct or similar
guidelines of which Employee is notified in writing. For the purposes of this
Agreement, the term “Person” shall mean any individual, corporation, limited or
general partnership, limited liability company, joint venture, association,
trust or other entity or organization, whether or not a legal entity. Employee
shall at all times observe

 



--------------------------------------------------------------------------------



 



and comply with all lawful directions and instructions of the Board of which
Employee is notified in writing.
     4. Compensation.
          (a) Base Compensation. For services rendered by Employee under this
Agreement, the Company shall pay to Employee a base salary (“Base Compensation”)
of $700,000 per annum, payable in accordance with the Company’s customary pay
periods and subject to tax and other customary withholdings. Employee’s Base
Compensation will be reviewed by the Board on an annual basis as of the close of
each fiscal year of the Company and may be increased as the Board may deem
appropriate. In the event the Board deems it appropriate to increase Employee’s
Base Compensation, that increased amount shall thereafter be the Base
Compensation for the purposes of this Agreement. Employee’s Base Compensation,
as increased from time to time, may not be decreased unless agreed to by
Employee in writing. Nothing contained herein shall prevent the Board from
paying additional compensation to Employee in the form of bonuses or otherwise
during the Term.
          (b) Annual Bonus. During the Term, Employee will be eligible to
participate in the Company’s discretionary management incentive program as
established by the Board (as the same may be amended from time to time), with an
annual performance bonus range of 0-200% of Employee’s bonus target (the “Bonus
Target”), which Bonus Target shall initially be an amount equal to 100% of
Employee’s Base Compensation. The Bonus Target may be adjusted annually as the
Board may deem appropriate based upon competitive peer company analysis. Annual
bonus payments will be subject to tax and other customary withholdings.

 



--------------------------------------------------------------------------------



 



Employee’s annual bonus, if any, for the Company’s fiscal year ending August 31,
2009, shall be pro rated.
          (c) Long Term Incentive Awards.
          (i) During the Term, Employee will be eligible to participate in the
Company’s discretionary Long Term Incentive (defined below) plan(s) as
established by the Board (as the same may be amended from time to time), subject
to the terms and conditions of the applicable plan(s). The overall target value
of the annual Long Term Incentive grants to Employee on the date of grant will
be not less than $1,000,000.
          (ii) On the first business day of the month immediately following the
Effective Date, Employee will be granted Long Term Incentives with an aggregate
value of $500,000, which will be divided equally between stock options and
restricted stock units. The actual number of Long Term Incentives will be
determined utilizing the closing price of the Company’s stock on the date of
grant. This grant of Long Term Incentives will vest in annual installments of
25% each, with full vesting after four years.
          (iii) All Long Term Incentive awards are subject to shareholders’
approval of shares to be allocated to the Company’s Long Term Incentive plan and
are granted under the strict purview of the Compensation Committee of the Board.
          (iv) The actual number of Long Term Incentives will be determined
utilizing the valuation methodology used for other similarly situated executive
officers of the Company.
          (v) Notwithstanding any provision to the contrary in the plan(s)
governing such Long Term Incentives, in the event that this

 



--------------------------------------------------------------------------------



 



Agreement is terminated by Employee pursuant to Section 7(a)(ii), (iv) or (v) or
by the Company pursuant to Section 7(a)(iii)(A) (other than for Misconduct) or
(iii)(D), Employee shall have not less than one year from the Date of
Termination in which to exercise all Long Term Incentives granted to Employee by
the Company on or before the Date of Termination (including any Long Term
Incentives that become vested pursuant to Section 7); provided that in no event
shall such one year period extend the exercise period for any Long Term
Incentive awards beyond the date that is 10 years from the date of grant of such
Long Term Incentive awards.
     5. Additional Benefits. In addition to the compensation provided for in
Section 4, Employee shall be entitled to the following:
     (a) Business Expenses. The Company shall, in accordance with any rules and
policies that it may establish from time to time for its executive officers,
reimburse Employee for business expenses reasonably incurred in the performance
of Employee’s duties. It is understood that Employee is authorized to incur
reasonable business expenses for promoting the business of the Company,
including reasonable expenditures for professional memberships and licenses,
travel, lodging, meals and client or business associate entertainment. Requests
for reimbursement for all business expenses must be accompanied by appropriate
documentation.
     (b) Vacation; Sick Days. Employee shall be entitled to four weeks of
vacation per year and five sick days per year, without any loss of compensation
or benefits. Upon termination of employment of Employee for whatever reason,
Employee shall be paid for any unused vacation time

 



--------------------------------------------------------------------------------



 



based on Employee’s Base Compensation as in effect immediately prior to the Date
of Termination.
     (c) General Benefits. Employee shall be entitled to participate in the
various Employee benefit plans or programs provided to employees of the Company
in general, including, but not limited to, health, dental, disability, accident
and life insurance plans and 401k plans. Benefits are subject to the eligibility
requirements with respect to each of such benefit plans or programs and such
other benefits or perquisites as may be approved by the Board during the Term.
Nothing in this Section 5(c) shall be deemed to prohibit the Company from making
any changes in any of the plans or programs described in this Section 5(c),
provided the change similarly affects all executive officers of the Company that
are similarly situated.
     (d) Flexible Perquisites; Use of Corporate Aircraft. Employee shall be
entitled to participate in the Company’s flexible perquisites plan, which
provides an amount equal to 4% of Employee’s Base Compensation in each calendar
year in lieu of customary perquisite benefits. Payments under the flexible
perquisites plan will be made on a calendar quarter basis and will be calculated
based on Employee’s Base Compensation from the previous calendar quarter, less
any amounts deducted for approved personal use of the Company’s corporate
aircraft. Employee shall be permitted to use the Company’s corporate aircraft
for personal use subject to availability and approval of the CEO in accordance
with the Company’s aircraft policy. The cost to Employee for approved use of the
Company’s corporate aircraft is calculated based on then effective Internal
Revenue Service tables. Nothing

 



--------------------------------------------------------------------------------



 



in this Section 5(d) shall be deemed to prohibit the Company from making any
changes in the flexible perquisites plan, provided the change similarly affects
all executive officers of the Company that are similarly situated.
     (e) Point of Origin; Relocation Expenses.
          (i) Employee’s point of origin (the “Point of Origin”) will be
Portland, Oregon, and Employee’s business assignment location will be the Power
Group’s executive offices in Charlotte, North Carolina (the “Business
Location”). From the Effective Date until the earliest to occur of (A) the date
that is six months following the Effective Date, (B) the date of permanent
relocation of Employee to the Business Location and (C) the Date of Termination,
the Company will provide Employee, at the Company’s expense, housing in the
Company’s corporate apartment in the Business Location.
          (ii) The Company will provide relocation assistance to Employee in
connection with Employee’s permanent relocation from the Point of Origin to the
Business Location in accordance with the domestic relocation policies of the
Company at the time such relocation occurs. Employee acknowledges that such
relocation assistance does not include the purchase by the Company of Employee’s
residence at the Point of Origin.
     (f) Country Club Membership. The Company will pay, on behalf of Employee,
one country club membership initiation fee. Employee shall be responsible for
monthly dues, expenses, assessments, etc., in connection with such membership.
     6. Confidentiality; Nonsolicitation and Noncompete.

 



--------------------------------------------------------------------------------



 



          (a) Employee hereby acknowledges that the Company possesses certain
Confidential Information (defined below) that is peculiar to the businesses in
which the Company is or may be engaged. Employee hereby affirms that such
Confidential Information is the exclusive property of the Company and that the
Company has proprietary interests in such Confidential information. For the
purposes of this Agreement, the term “Confidential Information” shall mean any
and all information of any nature and in any form that at the time or times
concerned is not generally known to Persons (other than the Company) that are
engaged in businesses similar to that conducted or contemplated by the Company
(other than by the act or acts of an employee not authorized by the Company to
disclose such information), which may include, without limitation, the Company’s
existing and contemplated products and services; the Company’s purchasing,
accounting, marketing and merchandising methods or practices; the Company’s
development data, theories of application and/or methodologies; the Company’s
customer/client contact and/or supplier information files; the Company’s
existing and contemplated policies and/or business strategies; any and all
samples and/or materials submitted to Employee by the Company; and any and all
directly and indirectly related records, documents, specifications, data and
other information with respect thereto. Employee further acknowledges by signing
this Agreement that the Company has expended much time, cost and difficulty in
developing and maintaining the Company’s customers.
          (b) Employee shall (i) use the Confidential Information solely for the
purpose of performing Employee’s duties on behalf of the Company and for no
other purpose whatsoever, (ii) not, directly or indirectly, at any time during
or after Employee’s employment by the Company, disclose Confidential Information
to any

 



--------------------------------------------------------------------------------



 



other Person (except to the Company’s officers in connection with Employee’s
duties on behalf of the Company) or use or otherwise exploit Confidential
Information to the detriment of the Company, and (iii) not lecture on or publish
articles with respect to Confidential Information without prior written approval
of the General Counsel of the Company. In the event of a breach or threatened
breach of the provisions of this Section 6(b), the Company shall be entitled, in
addition to any other remedies available to the Company, to an injunction
restraining Employee from disclosing such Confidential Information.
          (c) Upon termination of employment of Employee for whatever reason,
Employee shall surrender to the Company any and all documents, manuals,
correspondence, reports, records and similar items then or thereafter coming
into the possession of Employee that contain any Confidential Information;
provided, however, that (i) the Company will provide Employee reasonable access
to such Confidential Information to the extent required by Employee in
connection with the defense of any cause of action, dispute, proceeding or
investigation made or initiated against Employee by any Person other than the
Company related to the employment of Employee by the Company or the performance
by Employee of its duties in the course of such employment and (ii) Employee may
retain a copy of any agreement between Employee and the Company.
          (d) Employee agrees that, as part of the consideration for this
Agreement and as an integral part hereof, Employee has executed, delivered and
agreed to be bound by the Nonsolicitation and Noncompete Agreement attached
hereto as Exhibit A, as well as any subsequent addenda thereto.
     7. Termination.

 



--------------------------------------------------------------------------------



 



          (a) This Agreement may be terminated prior to the expiration of the
Term only under the terms and conditions set forth below:
          (i) Resignation (other than for Good Reason). Employee may resign
Employee’s position at any time, including by reason of retirement, by providing
written notice of resignation to the Company. In the event of such resignation
(except in the case of resignation for Good Reason (defined in Section 7(a)(iv)
below)), this Agreement shall terminate on the Date of Termination (defined in
Section 7(c) below), and Employee shall not be entitled to further compensation
pursuant to this Agreement other than the payment of any Base Compensation and
General Benefits (e.g., unused vacation, unreimbursed business expenses, etc.)
accrued and unpaid as of the Date of Termination and the retention of any and
all stock options, restricted shares or units or other similar awards granted to
Employee by the Company under any long term incentive plan(s) duly adopted by
the Board (“Long Term Incentives”) that have vested or become exercisable on or
before the Date of Termination in accordance with the plans governing such Long
Term Incentives (which Long Term Incentives remain subject to, and must
thereafter be exercised in accordance with, the plan(s) governing such Long Term
Incentives).
          (ii) Death. If Employee’s employment is terminated due to Employee’s
death, (A) the Company shall pay to Employee’s surviving spouse or estate,
subject to customary withholdings, not later than 30 days after Employee’s
death, (I) any Base Compensation and General Benefits accrued and unpaid as of
the date of Employee’s death, and (II) a lump sum amount, in cash, equal to the
cost for Employee’s surviving spouse or legal

 



--------------------------------------------------------------------------------



 



representatives to obtain one year of paid group health and dental insurance
benefits covering Employee’s surviving spouse and dependents that are
substantially similar to those that Employee’s surviving spouse and dependents
were receiving immediately prior to Employee’s death, and (B) notwithstanding
any provision to the contrary in the plan(s) governing such Long Term
Incentives, Employee, as of the date of Employee’s death, shall become
immediately and totally vested in any and all Long Term Incentives granted to
Employee by the Company prior to the Date of Termination that have not
previously vested in full. After all payments, benefits and vesting of Long Term
Incentives under this Section 7(a)(ii) have been paid or performed, this
Agreement shall terminate, and the Company shall have no obligations to Employee
or Employee’s surviving spouse, dependents or estate with respect to this
Agreement. This provision shall not be exclusive and shall be in addition to
death benefits payable by the Company or any insurer under any insurance plan or
program covering Employee.
          (iii) Discharge.
               (A) The Company may terminate Employee’s employment for any
reason at any time upon written notice delivered to Employee in accordance with
Section 7(b).
               (B) In the event that Employee’s employment is terminated during
the Term by the Company for any reason other than Employee’s Misconduct or
Disability (both as defined below), the following shall occur:

 



--------------------------------------------------------------------------------



 



                    (I) the Company shall pay to Employee, subject to tax and
other customary withholdings, not later than 15 days after the Date of
Termination, (x) any Base Compensation and General Benefits accrued and unpaid
as of the date of Employee’s death, (y) a lump sum amount, in cash, equal to the
sum of (1) the product of (a) Employee’s Base Compensation as in effect
immediately prior to the Date of Termination, multiplied by (b) the remaining
portion of the Term, plus (2) an amount equal to Employee’s highest annual bonus
actually paid by the Company during the two year period immediately preceding
the Date of Termination, and (z) a lump amount, in cash, equal to the cost for
Employee to obtain, for the period commencing on the Date of Termination and
ending on the earlier to occur of (1) the date that is 18 months following the
Date of Termination and (2) the fixed term date (if any), life, disability,
accident, dental and health insurance benefits (“Welfare Benefits”) covering
Employee (and, as applicable, Employee’s spouse and dependents) that are
substantially similar to those that Employee (and Employee’s spouse and
dependents) were receiving immediately prior to the Date of Termination; and
                    (II) notwithstanding any provision to the contrary in the
plan(s) governing such Long Term Incentives, Employee shall become immediately
and totally vested in any

 



--------------------------------------------------------------------------------



 



and all Long Term Incentives granted to Employee by the Company prior to the
Date of Termination.
               (C) Notwithstanding anything to the contrary in this Agreement,
in the event that Employee is terminated because of Misconduct, the Company
shall have no obligations pursuant to this Agreement after the the Date of
Termination other than the payment of any Base Compensation and General Benefits
accrued and unpaid through the the Date of Termination. As used herein,
“Misconduct” means:
                    (1) (A) any willful breach or habitual neglect of duty by
Employee or (B) Employee’s material and continued failure to substantially
perform Employee’s duties with the Company (other than any such failure
resulting from Employee’s incapacity due to a Disability or any such actual or
anticipated failure after the issuance of a Notice of Termination by Employee
for Good Reason) (I) in a professional manner and (II) in a manner that is
reasonably expected as appropriate for the position, in the case of either
(A) or (B), which breach, neglect or failure is not cured by Employee within
30 days from receipt by Employee of written notice from the Company that
specifies the alleged breach, neglect or failure;
                    (2) the misappropriation or attempted misappropriation by
Employee of a material business opportunity of the Company, including attempting
to secure

 



--------------------------------------------------------------------------------



 



any personal profit in connection with entering into any transaction on behalf
of the Company;
                    (3) the misappropriation or attempted misappropriation by
Employee of any of the Company’s funds or property;
                    (4) an intentional violation by Employee of the Company’s
Code of Corporate Conduct or Fraud Policy; or
                    (5) (A) the commission by Employee of a felony offense or a
misdemeanor offense involving violent or dishonest behavior or (B) Employee
engaging in conduct involving fraud or dishonesty in connection with his duties
with the Company.
               (D) Disability. If Employee shall have been absent from the
full-time performance of Employee’s duties with the Company for 120 consecutive
calendar days as a result of Employee’s incapacity due to a Disability,
Employee’s employment may be terminated by the Company. For the purposes of this
Agreement, a “Disability” shall exist if::
                    (1) Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or
                    (2) Employee is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a

 



--------------------------------------------------------------------------------



 



continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.
If Employee is terminated pursuant to this Section 7(a)(iii)(D), Employee shall
not be entitled to further compensation pursuant to this Agreement, except that
(x) the Company shall (1) not later than 15 days after the Date of Termination,
pay to Employee any Base Compensation and General Benefits accrued and unpaid as
of the date of the Date of Termination, (2) for the 12 month period beginning
with the Date of Termination, pay to Employee monthly the amount by which
Employee’s monthly Base Compensation as in effect immediately prior to the Date
of Termination exceeds the monthly benefit received by Employee pursuant to any
disability insurance covering Employee, and (3) not later than 15 days after the
Date of Termination, pay to Employee a lump amount, in cash, equal to the cost
for Employee to obtain, for the period commencing on the Date of Termination and
ending on the earlier to occur of (a) the date that is 18 months following the
Date of Termination and (b) the fixed term date (if any), health and dental
insurance benefits covering Employee and Employee’s spouse and dependents that
are substantially similar to those that Employee (and Employee’s spouse and
dependents) was receiving immediately prior to the Date of Termination; and
(y) notwithstanding any provision to the contrary in the plan(s) governing such
Long Term Incentives, Employee shall become

 



--------------------------------------------------------------------------------



 



immediately and totally vested in any and all Long Term Incentives granted to
Employee by Company prior to the Date of Termination that have not previously
vested in full.
          (iv) Resignation for Good Reason. Employee shall be entitled to
terminate Employee’s employment for Good Reason (as defined herein). If Employee
terminates employment for Good Reason, Employee shall be entitled to the
compensation and benefits provided in Section 7(a)(iii)(B). For the purposes of
this Agreement, the term “Good Reason” shall mean the occurrence of any of the
following circumstances without Employee’s express written consent:
               (A) any material diminution of Employee’s duties or
responsibilities (other than in connection with the termination of Employee for
Misconduct or Disability in accordance with the terms of this Agreement);
               (B) any material diminution of Employee’s Base Compensation;
               (C) the relocation of Employee’s office more than 50 miles from
its location at the commencement of this Agreement; or
               (D) any other material breach by the Company of its obligations
under this Agreement;
provided, however, Employee shall provide written notice (a “Good Reason
Notice”) to the Company of the initial existence of the condition causing the
change in terms or status no more than 90 days after the change in terms or
status occurs, and the Company shall have 30 days from receipt of the Good
Reason Notice to resolve the issue causing the change in terms or

 



--------------------------------------------------------------------------------



 



status. If the Company resolves such issue, then Employee’s employment shall not
be subject to the Good Reason provisions of this Agreement as to such issue.
          (v) Resignation for Corporate Change. Employee shall be entitled to
terminate Employee’s employment for a Corporate Change (as defined herein) if
Employee is not retained in Employee’s current (or a comparable) position, but
only if Employee gives notice of Employee’s intent to terminate employment
within 90 days following the effective date of such Corporate Change (provided
that, notwithstanding the foregoing, the Notice of Termination may not be given
later than February 13th of the year following the year in which the Corporate
Change occurs). If Employee terminates employment for a Corporate Change,
Employee shall be entitled to the compensation and benefits provided in Section
7(a)(iii)(B). For the purposes of this Agreement, the term “Corporate Change”
means a “change in ownership,” a “change in effective control,” or a “change in
the ownership of substantial assets” of the Company.
               (A) A “change in ownership” of the Company occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. However, if any one person, or more
than one person acting as a group, is considered to own more than 50% percent of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or

 



--------------------------------------------------------------------------------



 



persons is not considered to cause a change in ownership of the Company (or to
cause a change in the effective control of the Company (within the meaning of
Section 7(v)(B)).
               (B) Notwithstanding that the Company has not undergone a change
in ownership under Section 7(v)(A), a “change in effective control” of the
Company occurs on the date that a majority of members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election. For purposes of this Section 7(v)(B), the term
“Company” refers solely to the relevant corporation identified in the opening
paragraph of this Agreement, for which no other corporation is a majority
shareholder.
               (C) A “change in the ownership of substantial assets” of the
Company occurs on the date that any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 75%
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, “gross
fair market value” means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

 



--------------------------------------------------------------------------------



 



          (b) Notice of Termination. Any purported termination of Employee’s
employment by the Company under Sections 7(a)(iii)(C) or (D), or by Employee
under Section 7(a)(i), (iv) or (v), shall be communicated by a written Notice of
Termination to the other Party in accordance with Section 10. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that (i) in the
case of termination by the Company, shall set forth in reasonable detail the
reason for such termination of Employee’s employment and the Date of
Termination, or (ii) in the case of resignation by Employee, shall specify in
reasonable detail the basis for such resignation and the Date of Termination. A
Notice of Termination given by Employee pursuant to Section 7(a)(iv) shall be
effective even if given after the receipt by Employee of notice that the Board
has set a meeting to consider terminating Employee for Misconduct. A Notice of
Termination given by Employee pursuant to Section 7(a)(iv) shall be considered
effective only after 30 days have elapsed since Employee delivered the
applicable Good Reason Notice and the Company has failed to resolve the issue
causing the change in terms or status during such 30 day period. Employee shall
not be expected to provide further services after the Date of Termination. Any
purported termination for which a Notice of Termination is required that does
not materially comply with this Section 7(b) shall not be effective.
          (c) Date of Termination, Etc. The “Date of Termination” shall mean the
date specified in the Notice of Termination, provided that the Date of
Termination shall be at least 15 calendar days, but not more than 45 calendar
days, following the date the Notice of Termination is given. Notwithstanding
anything herein to the contrary, if a Notice of Termination

 



--------------------------------------------------------------------------------



 



is given pursuant to Section 7(a)(v), then the Date of Termination may not be
later than February 28th of the year following the year in which the Change of
Control occurs. In the event Employee is terminated for Misconduct, the Company
may refuse to allow Employee access to the Company’s offices (other than to
allow Employee to collect Employee’s personal belongings under the Company’s
supervision) prior to the Date of Termination. Employee shall not be expected to
provide further services after the Date of Termination.
          (d) Mitigation. Employee shall not be required to mitigate the amount
of any payment provided for in this Section 7 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Agreement be
reduced by any compensation earned by Employee as a result of employment by
another employer, except that any severance amounts payable to Employee pursuant
to the Company’s severance plan or policy for employees in general shall reduce
the amount otherwise payable pursuant to Section 7(a)(iii)(B).
          (e) Excess Parachute Payments. Notwithstanding anything in this
Agreement to the contrary, to the extent that any payment or benefit received or
to be received by Employee hereunder in connection with the termination of
Employee’s employment would, as determined by tax counsel selected by the
Company, constitute an “Excess Parachute Payment” (as defined in Section 280G of
the Internal Revenue Code), the Company shall fully “gross up” such payment so
that Employee is in the same “net” after tax position he would have been if such
payment and gross up payments had not constituted Excess Parachute Payments. No
payment of a gross up

 



--------------------------------------------------------------------------------



 



shall occur until the first business day occurring after the date that is six
months after the Date of Termination. Payment of the gross up will be made no
later than the end of Employee’s taxable year next following Employee’s taxable
year in which Employee remits the related taxes.
     8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Employee’s continuing or future participation in any benefit, bonus,
incentive, or other plan or program provided by the Company and for which
Employee may qualify, nor shall anything herein limit or otherwise adversely
affect such rights as Employee may have under any Long Term Incentives granted
by the Company.
     9. Assignability. The obligations of Employee hereunder are personal and
may not be assigned or delegated by Employee or transferred in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder, either
in whole or in part, to any parent, affiliate, successor or subsidiary of the
Company, so long as the obligations of the Company under this Agreement remain
the obligations of the Company.
     10. Notice. For the purpose of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by Federal Express or similar
courrier addressed (a) to the Company, at its principal office address, directed
to the attention of the Board with a copy to the Corporate Secretary of the
Company, and (b) to Employee, at Employee’s residence address on the records of
the Company or to such other address as either Party may have furnished to the
other

 



--------------------------------------------------------------------------------



 



in writing in accordance herewith except that notice of change of address shall
be effective only upon receipt.
     11. Severability. In the event that one or more of the provisions set forth
in this Agreement shall for any reason be held to be invalid, illegal, overly
broad or unenforceable, the same shall not affect the validity or enforceability
of any other provision of this Agreement, but this Agreement shall be construed
as if such invalid, illegal, overly broad or unenforceable provisions had never
been contained therein; provided, however, that no provision shall be severed if
it is clearly apparent under the circumstances that the Parties would not have
entered into the Agreement without such provision.
     12. Successors; Binding Agreement.
     (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall constitute Good Reason under Section 7(a)(iv); provided that,
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used
herein, the term “Company” shall include any successor to its business and/or
assets as aforesaid that executes and delivers the Agreement provided for in
this Section 12 or that otherwise becomes bound by all terms and provisions of
this Agreement by operation of law.

 



--------------------------------------------------------------------------------



 



          (b) This Agreement and all rights of Employee hereunder shall inure to
the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
     13. Miscellaneous.
          (a) No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer of the Company as may be specifically
authorized by the Board.
          (b) No waiver by either Party at any time of any breach by the other
Party of, or in compliance with, any condition or provision of this Agreement to
be performed by such other Party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
          (c) Together with the Nonsolicitation and Noncompete Agreement, this
Agreement is an integration of the Parties’ agreement; no agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party, except those which are set
forth expressly in this Agreement and the Nonsolicitation and Noncompete
Agreement.
          (d) THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF LOUISIANA.
          (e) Notwithstanding anything herein to the contrary, this Agreement is
intended to comply with Internal Revenue Code Section 409A and the regulations
and other guidance of general applicability thereunder and shall at all times be
interpreted in accordance with such intent such that amounts





--------------------------------------------------------------------------------



 



credited under this Agreement shall not be taxable until such amounts are
distributed in accordance with the terms of this Agreement. In the event that
Employee is a “specified employee” at the Date of Termination, any amounts that
are considered nonqualified deferred compensation for purposes of Internal
Revenue Code Section 409A and that are distributable because of a separation
from service shall be delayed until the first business day occuring after the
date that is six months after the Date of Termination. Any provision of this
Agreement to the contrary is without effect.
          (f) Reimbursements provided for under this Agreement shall be provided
in accordance with policies of the Company established from time to time.
     14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     15. Arbitration.
          (a) Employee and the Company agree that any dispute regarding the
covenants herein and/or the validity of this Agreement and its addenda, if any,
shall be resolved through arbitration. Employee and the Company hereby expressly
acknowledge that Employee’s position in the Company and the Company’s business
have a substantial impact on interstate commerce and that Employee’s development
and involvement with the Company and the Company’s business have a national and
international territorial scope commercially. Any arbitration-related matter or
arbitration proceeding of a dispute regarding the covenants herein and/or the
validity of this Agreement and its addenda, shall be governed, heard, and
decided under the provisions and the authority of the

 



--------------------------------------------------------------------------------



 



Federal Arbitration Act, 9 U.S.C.A. §1, et seq., and shall be submitted for
arbitration to the office of the American Arbitration Association (“AAA”) in New
Orleans, Louisiana, on demand of either Party.
          (b) Such arbitration proceedings shall be conducted in New Orleans,
Louisiana, and shall be conducted in accordance with the then-current Employment
Arbitration Rules and Mediation Procedures of the AAA, with the exception that
the Employee expressly waives the right to request interim measures or
injunctive relief from a judicial authority. Employee acknowledges that the
Company alone retains the right to seek injunctive relief from a judicial
authority based on the nature of this Agreement. Each Party shall have the right
to be represented by counsel or other designated representatives. The Parties
shall negotiate in good faith to appoint a mutually acceptable arbitrator;
provided, however, that, in the event that the Parties are unable to agree upon
an arbitrator within 30 days after the commencement of the arbitration
proceedings, the AAA shall appoint the arbitrator. The arbitrator shall have the
right to award or include in his or her award any relief that he or she deems
proper under the circumstances, including, without limitation, all types of
relief that could be awarded by a court of law, such as money damages (with
interest on unpaid amounts from date due), specific performance and injunctive
relief. The arbitrator shall issue a written opinion explaining the reasons for
his or her decision and award. The award and decision of the arbitrator shall be
conclusive and binding upon both Parties, and judgment upon the award may be
entered in any court of competent jurisdiction. The Parties acknowledge and
agree that any arbitration award may be enforced against either or both of them
in a court of competent jurisdiction, and each waives any right to contest the
validity or enforceability of

 



--------------------------------------------------------------------------------



 



such award. The Parties further agree to be bound by the provisions of any
statute of limitations that would be otherwise applicable to the controversy,
dispute, or claim that is the subject of any arbitration proceeding initiated
hereunder. Without limiting the foregoing, the Parties shall be entitled in any
such arbitration proceeding to the entry of an order by a court of competent
jurisdiction pursuant to a decision of the arbitrator for specific performance
of any of the requirements of this Agreement. The provisions of this Section 15
shall survive and continue in full force and effect subsequent to and
notwithstanding expiration or termination of this Agreement for any reason.
Employee agrees to pay arbitration fees in an amount not to exceed the amount
required to file a lawsuit in a court of law. The Company agrees to pay the
remaining amount of arbitration fees. The arbitrator shall have the right to
award reasonable attorney’s fees and costs to the prevailing Party. Employee and
the Company acknowledge and agree that any and all rights they may have to
resolve their claims by a jury trial are hereby expressly waived. The provisions
of this Section 15 do not preclude Employee from filing a complaint with any
federal, state, or other governmental administrative agency, if applicable.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on March 23,
2009, effective for all purposes as of the Effective Date.

            THE SHAW GROUP INC.
      By:   /s/ Clifton S. Rankin        Clifton S. Rankin        General
Counsel and Corporate Secretary     

     
EMPLOYEE
   
 
   
/s/ Frederick W. Buckman 
   
 
Frederick W. Buckman
   

 